DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-2, 4-5, 7-11, 13, 21-22, 24, and 26-32 are cancelled.
Claims 33-51 have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/27/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/27/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims involve retrieving data, receiving electronic queries, etc. that cannot exist outside the context of computer-related components, and is directed to eligible subject matter. Further arguments are made that the enormous number of data and computations is not practical within the capabilities of the human mind, citing SRI International for support. As such, the arguments is made that the instant claims are necessarily rooted in computer technology, citing DDR Holdings as support, and providing references to the Applicant’s specification disclosing the problem of information on the website not matching what was actually available and only matching queries to vehicles that were an McRO in that the instant claims improve a technological process, such as by incorporating rules for generating accurate data responsive to website queries, and improves the speed with which the claimed system can provide more accurate data and enable real time responses to the query.
Examiner respectfully disagrees. All the computer functions disclosed in the arguments are well-understood, routine, and conventional computer functions, such as receiving or transmitting data over a network, performing repetitive calculations, and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). These well-understood functionalities are merely being leveraged to implement the abstract idea of determining which vehicles to present to a user based on a user query on a computing environment. Any functionality of the computer remains unchanged. Additionally, the improvement of the speed in providing more accurate data is not sufficient to show an improvement in computer-functionality. The courts have indicated that accelerating a process of analyzing data when the increased speed comes solely from the capabilities of a general-purpose computer are not sufficient (see MPEP 2106.05(a)(I)). Furthermore, the claimed process is only an improvement in speed for the specific abstract algorithm for determining vehicles to present based on a user query.
The comparisons to DDR Holdings are also inapposite. The decision of DDR Holdings was found to be necessarily rooted to computer technology because the claims of DDR Holdings specified how interactions with the computer and internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, overriding the routine functionality of a link. The comparisons to McRO are also inapposite as the court decision was made on the basis that the claims were clearly directed to an improvement in computer-related technology of allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animate characters”, which is a technical field. As discussed above, the instant claims are not directed to such matters of technology, but to the commercial process of determining accurate matches to a customer query. The process merely provides an algorithm to allow the matching to be done in a computing environment, but does not improve any computer functionality of technical field. The comparisons to SRI International are appreciated, but SRI International is not a precedential court decision. However, the fact pattern of the decision of SRI International is inapposite to the instant claims. Similar to McRO, the case of SRI International was 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-51 are  rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 33-41 and 47-51 are directed to a system, which is a process. Claims 42-46 are directed to a computer program product, which is an article of manufacture. Therefore, claims 33-51 are directed to one of the four stator categories of invention.

Step 2A (Prong 1):
Taking claim 33 as representative, claim 1 sets forth the following limitations which recite the abstract idea of determining vehicles to recommend:
retrieving one or more inventory lists containing data associated with actual physical current inventory vehicles which are currently in inventories of one or more dealers;
transforming the data associated with the actual physical current inventory vehicles into corresponding numerical values and storing the corresponding numerical vales in inventory vehicle feature vectors;
transforming the vehicle feature data into a set of numerical values;
storing the set of numerical values in a query vehicle feature vector;
comparing the query vehicle feature vector with one or more inventory vehicle feature vectors of one or more in-stock dealer inventory vehicles, the comparing including 
for each of the inventory vehicle feature vectors, calculating, for each of the numerical values that is in the query vehicle feature vector, a feature-level similarity score contribution by a corresponding numerical value of the inventory vehicle feature vector, wherein at least one of the inventory vehicle feature vector dealer inventor vehicles includes a second non-numeric value corresponding to the first vehicle feature, the second non-numeric value being different from the first non-numeric value,
wherein calculating the feature-level similarity score contribution corresponding to the first vehicle feature includes accessing a stored transition matrix for the first vehicle feature that defines weights associating each of a set of reference non-numeric values including the first non-numeric value with a set of candidate non0numeric values including the second non-numeric value,
retrieving from the transition matrix a weight associated with the first non-numeric and the second non-numeric value,
assigning the retrieved weight to the second non-numeric value, and
calculating the feature-level similarity score contribution for the first vehicle feature using the retrieved weight;
based on the feature-level similarity score contribution, determining for each of the one or more dealer inventory vehicles a corresponding similarity score between the query vehicle and the dealer inventory vehicles; 
providing one or more of the similarity scores and corresponding dealer inventory vehicles in real time to the website responsive to the electronic query, the provided portion controlled based on the calculated similarity scores.

The recited limitations above set forth the process for determining vehicles to recommend to a user based on the user’s query. These limitations amount to certain methods of organizing human 
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 33 recites additional limitations in the claims, such as the steps of:
data sources on the one or more computer devices external to the vehicle data system;
receiving the electronic query from the website on one or more computing devices via the network, the electronic query containing vehicle feature data, wherein the vehicle feature data includes a first non-numeric value corresponding to a first vehicle feature;
Taken individually and as a whole, representative claim 33 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims recite a user device, the device is simply described as any computing device, such as PDAs, mobile phones, smart phones, etc. as disclosed in Applicant’s specification paragraph [0019]. The device used in the claims is clearly a generic device, and is recited with a high level of generality. They do not implement the abstract idea in a manner that is integral to the claim, but to generally link the claims to a particular technological environment, such that the claims as a whole is 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Step 2B:
Returning to representative claim 33, taken individually or as a whole, the additional elements of claim 33 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 33 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a receiving a user query…, presenting at least one recommendation…), performing repetitive calculations (deriving a query vehicle…, transforming a set of features…, etc.), and storing and retrieving information in memory (storing the set of numerical values…) (see MPEP 2106.05(d)(II). 
Even when considered as an ordered combination, the additional elements of claim 33 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 42 (computer program product) and independent claim 47 (system), the claim recites substantially similar limitations as set forth in claim 33. The additional elements of claims 42 and 47 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 33 (system). As such, claims 42 and 47 are rejected for at least similar rationale as discussed above.


Claim 40 invokes 35 U.S.C. 112(f) with “means for” language, but the specification does not provide significant structure that would integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Similar to the discussion of claim 33 under step 2A (Prong 2), the structure is mere generic computer components to provide a general link to a technical environment. For example, the vehicle data system is comprised of various modules (see specification: [0020]), but the modules are never disclosed with much specificity, except that they may perform a part of the abstract idea. In conjunction with Fig. 1, it can be interpreted that the modules are just pieces of software within the system with programming to perform these functions, executed by a generic processor as discussed above.
Thus, dependent claims 34-41, 43-46, and 48-51 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 33, 42, and 27.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons discussed in the previous Office Action mailed on 11/16/2018.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625